DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 35, 38-48, 51-54 have been considered but are moot in view of new ground of rejection.
	Applicant argues the cited reference fail to disclose: “generating, by the client device, a first context token, based at least on an identifier of primary content in which the first request for a content item was triggered,” “generating, by the client device, a second context token, based at least on an identifier of primary content in which the second request for a content item was triggered,” and “retrieving, by the client device, based on the second context token request corresponding to the first context token,…a second portion of the content item from the memory of the client device,” as recited by claim 35 (claim 48 recites similar features) because Gupta fails to disclose generating context tokens based at least on identifiers of primary content when requests for content items are triggered, let alone that retrieving a second portion of a given content item from a memory of a client device is in any way related to these context identifiers (pages 6-7). 
	It is noted that the example given in Gupta reference regarding Facebook, Youtube or first browser, second browser as pointed out in Applicant’s remark does not specify whether the content being displayed within Facebook or first browser when the user skip advertisement and the content displayed at Youtube/second browser is the different content. Thus, the content displayed within Facebook/first browser and content at Youtube/second browser at given in the examples could be the same content. 
	In fact, Gupta discloses when program content is displayed and the user skips advertisement, context identifier such as information of content being displayed, device identifier, content identifier, etc. is recorded, and in response a subsequent request to access the content, context identifier of previous skipped content is used to resume playback of the skipped advertisement from the skipped point (see for example, paragraphs 0034-0035, figures 1-2, 4-7,8). Thus, Gupta discloses generating, by the client device, a first context token, based on at least on an identifier of content in which the first request for a content item was triggered (client device generates context information of content, browser, etc. in which the request for a content item/advertisement was triggered/requested); storing an indication of the first context token associated with the first content item (storing indication/information of first context information associated with the advertisement)…retrieving by the client device, based on the second context token corresponding to the first context token, based on determining that the content item, associated with the first content token is stored (retrieving by the client device, based on context request/identifier of corresponding to first context request/information of skipped content based on the determining that the content item previously skipped is stored for playing back from the previous skipped point.
	Hybertson is relied on the for teaching of primary content and storing by the client device in a memory of client device the content item and retrieving the content item from the memory of the client device (see Hybertson: paragraphs 0011, 0016, 0018, 0038, 0044, 0052) and discussed below.
	It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, a particular type of information is “primary content”, “content item”. could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above because these types of content do not change the function and/or structure of the system that recording information of skipped content and resume the playback of skipped content at the skipped/interrupted point. 
	Although non-functional descriptive materials are not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.
	
Claims 1-34, 36-37, 49-50 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 35, 38-48, 51-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent Claim 35 recites limitation “the content item” (e.g., lines 4, 7, 8, 17, 19, 20) is indefinite because the claim boundaries for these limitations are unknown. It is unclear whether “the content item” refers to “a content item” recited in line 2, or “a content item” recited in line 3, or “a content item” in line 6, or “a content item” recited in lines 10, 12, 13.
	Similarly, claim 48 recites limitation “the content item” (e.g., lines 6, 9-11, 17, 19, 20) are indefinite because the claim boundaries are unknown. It is unclear whether “the content item” refers to “a content item” in line 4, or “a content item” in line 5, or “a content item” in lines 8, 12, 14, 15 of claim 48.
	Dependent claims also have similar issue that claim boundaries for limitation “the content item” are unknown.
	“the content item” is interpreted as best understood as – a content item- in line 2.

Claims 35 (line 9), claims 38-42, 44-47 (lines 1 and/or line 2), claim 48 (line 11), claims 50-54 (line 1 and/or line 2), each recites the limitation "the first content item".  There are insufficient antecedent basis for these limitations in the claims. The “first content item” is interpreted as best understood as – content item--
Claim 35 (lines 18-199), claim 48 (line 19), each recites the limitation "the stored elapsed display time".  There are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 38-48, 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20170195746) in view of Hybertson et al. (US 20150040176).

Regarding claim 35, Gupta discloses a method, comprising: 
 	transmitting, by a client device to a content server, a first request for a content item (transmitting, by client device to server such as advertisement provider and/or content provider, a request for a content item/advertisement – see include, but not limited to, figures 1, 4, 9, paragraphs 0028, 0031-0033); 
	receiving, by the client device from the content server, a content item (receiving, by the client device from the content provider and/or advertisement provider, a first content item of content/advertisement -– see include, but not limited to, figures 1, 4, 9, paragraphs 0028, 0031-0033); 
	rendering, by the client device, a first portion of the content item on a display (rendering/displaying by the client device, a first portion of the first content/advertisement item on display -– see include, but not limited to, figures 1, 3, 5-6, 9, paragraphs 0028, 0031-0033); 
	generate a first context token, based on at least on an identifier of content in which the first request for content item was triggered (generate a first context information based on identifier of content/program content related to the advertisement in which the first request for content item of advertisement was retriggered – see include, but not limited to, figures 1, 4, 7-9, paragraphs 0024, 0028, 0032-0034, 0041, 0044-0048 and discussed in “response to argument” above);
 	storing in memory the first content item, an identification of an elapsed display time of the first portion of the content item, and an indication of the first context token associated with the first content item (storing in database the content item and skip time with identification of an elapsed display time/skipped time of the first portion of the content/advertisement item, and indication of identifier/information such as identifier, skip time, etc. associated with the skipped content item – see include, but not limited to, figures 8-9, paragraphs 0018, 0028, 0033-0035, 0038, 0040, 44-45) ; 
 	generating, by the client device, a second request for a content item (generating, by the client device, a second request for a content item – see include, but not limited to, paragraphs 0033, 0040, 0059); 
	generate a second context token, based at least on an identifier of content in which the second request for a content item was triggered (generate a token/request based on an identifier of content at Youtube or display in which a second request for a content item was triggered - see include, but not limited to, figures 1, 4, 7-9, paragraphs 0024, 0028, 0032-0034, 0041, 0044-0048 and discussed in “response to argument” above);
 	determining, by the client device, whether a content item associated with the first context token is stored in memory (determining, by the client device, whether a content item/skipped content item associated with the first context token/skipped information is stored in the database – see include, but not limited to, figures 7,9, paragraphs 0033, 0040, 0045, 0059); 
 	retrieving, by the client device based on the second context token corresponding to the first context token, based on determining that the content item, associated with the first context token, is stored in memory, and based on the stored elapsed display time, a second portion of the content item from the memory (see include, but not limited to, figures 1, 4, 7-9, paragraphs 0040-0041, 0044-0048, 0059 ); and 
 	rendering, by the client device, the second portion of the content item on the display (the client device retrieves, based on the stored elapsed display time in skip time, a second start portion of the content/item from the database and display the second start portion based on previous skipped time– see include, but not limited to, figures 7-9, paragraphs 0028, 0033, 0040, 0059).
	Gupta discloses the start time module 118 may be at least partially implemented at client 106 such that the skip time may be stored locally at the client (paragraph 0036). 
	However, Gupta does not explicitly disclose primary content and the storing the content in a memory of the client device.
	Hybertson discloses generating, by client device, a first context token, based at least on an identifier of primary content in which a first request for a content item was triggered (generating, by client device, context information, switch back setting, etc. regarding programming content of primary channel based on at least an identifier/information of the programing content in which a content item of secondary channel is triggered/requested – see include, but not limited to, figures 2A-2C, paragraphs 0038, 0049, 0052, 0062-0064, 0070-0071);
	storing, by the client device in a memory of the client device, content item, an indication of an elapsed display time of the first portion of the content item, and an indication of the first context token associated with the content item (storing, by the client device in a buffer/memory of the client device, content item of secondary channel, an indication of an elapsed display time of portion of the content item of secondary channel at switch time, and indicating of the first context token of programming content in primary channel associated with the content item of secondary channel  – see include, but not limited to, figures 2A-2C, paragraphs 0011, 0018, 0038, 0044, 0049, 0052, 0062-0064, 0070-0071);
	generating, by the client device, a second context token, based at least on an identifier of primary content in which the second request for a content item was triggered (generating, by the client device, a request to switch back to the programming content of primary channel –see include, but not limited to, figures 2A-2C, paragraphs 0018, 0038, 0052, 0070-0071);
	determining by the client device, whether a content item associated with the first context token is stored in the memory of the client device (determining, by the client device, a content item of secondary channel that was previously switched is stored/buffered in memory of the client device – see include, but not limited, to, figure 2A, paragraphs 0018, 0038, 0052);
	retrieving, by the client device based on the second context token corresponding to the first context token, based on determining that the content item, associated with the first context token, is stored in the memory of the client device, and based on the stored elapsed display time, a second portion of the content item on the display (retrieving by the client device second information of the secondary channel corresponding to the information the secondary channel when the user switches back to content of the secondary channel, based on determining of content of the secondary channel associated with the previous information of secondary channel, is stored/buffered in the memory of the client device, and continue/resume the playback of the content on the secondary channel from the point the program/content on the secondary channel was last viewed – see include, but not limited to, paragraphs 0018, 0038, 0052);
	rendering, by the client device, the second portion of the content item on the display (displaying/outputting the second portion of program on secondary channel from the point of last viewed – see include, but not limited to paragraphs 0018, 0038, 0052).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with the teaching including primary content and storing in memory of the client device content item as taught by Hybertson in order to yield predictable result of allowing user to switch content without missing portion(s) of program – see paragraphs 0007, 0018.

Regarding claim 38, Gupta in view of Hybertson discloses the method of Claim 35, wherein storing the first content item and the identification of the elapsed display time of the first portion of the first content item comprises storing an indication of a completion of the first portion of the first content item (storing indication of first portion that has been viewed so that the playback is resumed from the point of last viewed when switch back to the content– see include, but are not limited to, Gupta: paragraphs 0022, 0031-0033, 0045, 0059; Hybertson: paragraphs 0018, 0038, 0052).  

Regarding claim 39, Gupta in view of Hybertson discloses the method of Claim 35, further comprising receiving an instruction to terminate display of the first content item (receiving instruction to skip/stop display of the first content item during playback of advertisement or switch back to primary channel while playback content on secondary channel– see include, but not limited to, Gupta: figures 7-9, paragraphs 0055, 0056; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 40, Gupta in view of Hybertson discloses the method of Claim 39, further comprising downloading, by the client device, at least a portion of the first content item following receipt of the instruction to terminate display of the first content item (recording or buffering at least a portion of content of secondary channel following change to primary channel – see include, but are not limited to, Hybertson: figures 2A, paragraphs 0018, 0038, 0052).  

Regarding claim 41, Gupta in view of Hybertson discloses the method of Claim 39, further comprising reinitiating downloading, by the client device, of the first content item following receipt of the instruction to terminate display of the first content item (restarting downloading/receiving by the content the first content following receipt of skip time to terminate the display for resuming the playback - see include, but are not limited to, Gupta: figures 3-7; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052) .  

Regarding claim 42, Gupta in view of Hybertson discloses the method of Claim 35, further comprising: detecting, by the client device, completion of display of the second portion of the first content item; generating, by the client device, a third request for a content item; and responsive to detecting that display of the second portion of the first content item has completed, transmitting, by the client device, the third request for a content item to the content server (see include, but are not limited to, Gupta: figures 3-4, 7-9, paragraphs 0028, 0031-0036, 0040-0041, 0059; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052; wherein the third request for the content item is interpreted as any request that is subsequent to the first skip/resume request/switch to secondary channel).  

Regarding claim 43, Gupta in view of Hybertson discloses the method of Claim 35, wherein generating the second request for a content item comprises identifying a context identifier corresponding to a context of an application executed by the client device (see include, but are not limited to, Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0032-0034, 0038, 0052, wherein the context identifier is read on any identifier associated with the skip/switch time).

Regarding claim 44, Gupta in view of Hybertson discloses the method of Claim 43, wherein determining the first content item and the elapsed display time are stored in the memory of the client device comprises identifying the first content item based on a stored association between the first content item and the context identifier (identifying content/advertisement based on association between the first content/advertisement item and the context identifier associated with skip/switch time - see include, but are not limited to, Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 45, Gupta in view of Hybertson discloses the method of Claim 35, further comprising generating, by the client device, a context token comprising one or more of (i) an identifier of a background context in which  display of the first content item was triggered; (ii) a value of an impression index corresponding to the background context; or (iii) a trigger identifier identifying a manner in which the rendering of the first content item was triggered ( an identifier of a background context such as device identifier, source identifier, switch time identifier, etc. or trigger such as spice point/skip time/switch time identifying a manner in which the rendering of the first content/advertisement item was triggered - see include, but are not limited to, Gupta: paragraphs 0032-0035, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052)

Regarding claim 46, Gupta in view of Hybertson discloses the method of Claim 45, wherein determining the first content item and the elapsed display time are stored in the memory of the client device is based on the generated context token (based on generated context identifier/information associated with skip/switch time – see include, but are not limited to, Gupta: figures 5-8, paragraphs 0031-0035, 0040-0041, 58-59; Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 47, Gupta in view of Hybertson discloses the method of Claim 35, further comprising: updating, by the client device, the elapsed display time responsive to displaying the second portion of the first content item (update the elapsed time responsive to new skip/switch time – see include, but are not limited to, Gupta: figures 4-7, paragraphs 0058-0059, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052).  

Regarding claim 48, limitations of a system that correspond to the limitations of method in claim 35 are analyzed as discussed in the rejection of claim 35. Particularly, Gupta in view of Hybertson discloses a system, comprising: 
 	a client device comprising a network interface in communication with a content server and a processor configured to: 
 	transmit a first request for a content item to the content server; receive, from the content server, a content item; render a first portion of the content item on a display; 	generate a first context token, based at least on an identifier of primary content in which the first request for a content item was triggered; 
 	store, in a memory of the client device, the first content item, an identification of an elapsed display time of the first portion of the content item, and an indication of the first context token associated with the first content item; 
 	generate a second request for a content item; 
 	generate a second context token, based at least on an identifier of primary content in which the second request for a content item was triggered; 
 	determine whether a content item associated with the first context token is stored in the memory of the client device; 
 	retrieve, based on the second context token corresponding to the first context token, based on determining that the content item, associated with the first context token, is stored in the memory of the client device, and based on the stored elapsed display time, a second portion of the content item from the memory of the client device; and render the second portion of the content item on the display (see similar discussion in the rejection of claim 35, and Gupta: figure 1, Hybertson: figures 1, 3). 

Regarding claims 51-54, the additional limitations of claims that are correspond to the additional limitations of claims 38-41, and are analyzed as discussed in the rejections of claims 38-41.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nijim et al. (US 10250917) discloses inserting secondary content after pause in delivery.
	Funk et al. (US 9872,069) discloses goal-based video analysis.
	Landsman et al. (US 6314451) discloses ad controller for use in implementing user transparent network-distributed advertising and for interstitially displaying an advertisement so distributed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
May 20, 2022